           Case 3:20-cv-00646-JAM Document 88 Filed 07/08/20 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT


 CONNECTICUT CITIZENS DEFENSE
 LEAGUE, INC., AMY JONES, TODD
 SKILTON, JOHN LOWMAN, JOSEPH                          Case No. 3:20-cv-00646-JAM
 COLL, TANYSHA BROWN, AND DANIEL
 GERVAIS

            Plaintiffs,
                                                       OBJECTION TO MOTION FOR
 v.                                                    SECURITY FOR COSTS

 NED LAMONT, JAMES ROVELLA, PAUL
 MELANSON, ANDREW COTA, BRIAN                          JULY 8, 2020
 GOULD and JAMES KENNY

            Defendants.


         The Plaintiffs in this action consist of a non-profit organization with over 37,000

members, and six individuals. On June 26, 2020, Defendants Ned Lamont and James

Rovella filed a Motion for Security for Costs (ECF#84), asking that individual Plaintiff Amy

Jones pay a security bond of $500.00, the maximum allowable by this Court.

         On June 29, 2020, the Honorable Judge Jeffrey A. Meyer granted the Defendants’

motion, “absent objection and subject to de novo reconsideration in the event of any

objection filed.” (ECF #86). Pursuant to Local Rule 83.3(b), the Plaintiffs now object to the

imposition of the bond requirement on Ms. Jones.

      Local Rule 83.3(b) permits the court to waive the bond upon good cause being shown.

      The U.S. District Court for the District of Connecticut, like many other district courts,
      imposes a bond requirement "to insure that whatever assets a party does possess will not
      have been dissipated or otherwise have become unreachable by the time such costs
      actually are awarded.”


                                                1
          Case 3:20-cv-00646-JAM Document 88 Filed 07/08/20 Page 2 of 4



Whitnum v. Town of Greenwich, 3:14-cv-1183 (SRU), at *1-2 (D.Conn. June 22, 2015);

Leary v. Manstan, No. 3:13-cv-639 (JAM), 2015 WL 521497, at *2 (D. Conn. Feb. 9, 2015)

(quoting Selletti v. Carey, 173 F.3d 104, 112 (2d Cir. 1999) (emphasis omitted)). Local Rule

83.3(b) also allows a district judge discretion to modify or waive the bond requirement.

Whitnum v. Town of Greenwich, supra, at *2.

       The two Defendants seeking the bond from Ms. Jones are high level government

officials sued in their official capacities. There is no showing that the state government is in

any need for Ms. Jones to pay any such security to protect the state’s interests. Nor is there

any indication that the assets of the Plaintiffs, as a group, will be so dissipated or will

otherwise become so unreachable at the end of this litigation, that collectively, the Plaintiffs

will not be able to cover $500.00 in costs should the Court ever award them to these

Defendants.

       Ultimately, there is no point to Defendant Lamont’s and Rovella’s motion directed at

individual Plaintiff Jones except to harass and vex her, and to distract her from addressing

the important matters at hand in this case. The fact that two of the highest officials in state

government are going after an individual woman who is simply seeking to exercise

constitutional rights this Court has already ruled the Defendants have likely violated, instead

of seeking bond from Plaintiff Connecticut Citizens Defense League, Inc., belies any

possible justification Lamont and Rovella may have to request a bond, and makes apparent

their motive of intimidating one individual Plaintiff to whom they have already caused

irreparable harm.




                                                 2
         Case 3:20-cv-00646-JAM Document 88 Filed 07/08/20 Page 3 of 4



       WHEREFORE, for good cause shown, the Plaintiffs respectfully request that the

order granting the Defendant Lamont’s and Rovella’s Motion for Security for Costs against Ms.

Jones be vacated, and the bond be waived as to all Plaintiffs.



Dated: JULY 8, 2020                         Respectfully submitted,

                                                /s/Craig C. Fishbein
                                            Craig C. Fishbein, Esq.
                                            (ct25142)
                                            FISHBEIN LAW FIRM, LLC
                                            100 South Main Street
                                            P.O. Box 363
                                            Wallingford, Connecticut 06492
                                            Telephone: 203.265.2895
                                            Facsimile: 203.294.1396
                                            E-mail: ccf@fishbeinlaw.com

                                                /s/Doug Dubitsky
                                            Doug Dubitsky, Esq.
                                            (ct21558)
                                            LAW OFFICES OF DOUG DUBITSKY
                                            P.O. Box 70
                                            North Windham, CT 06256
                                            Telephone: 860.808.8601
                                            Facsimile: 866.477.1120
                                            Email: doug@lawyer.com

                                            Attorneys for the Plaintiffs




                                               3
         Case 3:20-cv-00646-JAM Document 88 Filed 07/08/20 Page 4 of 4



                                     CERTIFICATION

I hereby certify that, on this date, a copy of the foregoing was filed electronically. Notice of
this filing will be sent by e-mail to all parties by operation of the Court's electronic filing
system. Parties may access this filing through the Court's system.

Dated: July 8, 2020                              /s/Craig C. Fishbein
                                             Craig C. Fishbein, Esq.
                                             (ct25142)
                                             FISHBEIN LAW FIRM, LLC
                                             100 South Main Street
                                             P.O. Box 363
                                             Wallingford, Connecticut 06492
                                             Telephone: 203.265.2895
                                             Facsimile: 203.294.1396
                                             E-mail: ccf@fishbeinlaw.com
                                             Attorney for Plaintiff




                                                4
